Citation Nr: 0533797	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability (residuals of a dislocation of the right 
scapulohumeral joint), currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied an increased rating for a right 
shoulder disability (residuals of a dislocation of the right 
scapulohumeral joint), rated as 20 percent disabling.  The 
veteran later relocated to Augusta, Georgia, and in January 
2004, the veteran's file was transferred to the Atlanta, 
Georgia RO.  In August 2004, the veteran testified before the 
Board at a hearing that was held at the Atlanta, Georgia RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

The veteran contends that his service-connected right 
shoulder disability is more severe than the current 20 
percent evaluation reflects.  

The veteran's claim for an increased rating was denied in May 
2002.  The rating decision notes that the veteran was to 
undergo additional examination of the right shoulder in May 
2003 to determine whether his disability had improved and 
whether a reduction of his disability rating was in order.  
There does not, however, appear to be a record of VA 
examination dated after December 2001 in the claims file.  
The Board notes that it is unclear whether the veteran was 
scheduled for re-examination.  During his August 2004 travel 
Board hearing, the veteran testified that he had last been 
examined by VA in December 2001.  However, he later stated 
that he may have been examined in May 2003 in San Francisco.  
Regardless, the record does not contain a report of 
examination dated after December 2001, and, as a result, the 
veteran's current level of disability remains somewhat 
unclear.  VA is generally required to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(A)(West 2002).  
The duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

In January 2005, the veteran submitted additional private 
medical evidence in support of his claim.  These records 
demonstrate that the veteran was treated for his right 
shoulder disability by Charles M. King, M.D., from October 
2004 through November 2004.  Specifically, these records 
indicate that the veteran had a probable small partial tear 
in the rotator cuff.  He was referred to Ralph W. Morales, 
M.D., who assessed the veteran as having right shoulder 
impingement syndrome and right shoulder instability.  He 
recommended right arthroscopic SAD, RCR, and labral repair, 
after injection around the acromioclavicular joint area.  A 
treatment note dated November 22, 2004 shows that the 
veteran's right shoulder was injected around the subacromial 
space and the acromioclavicular joint.  He was to follow up 
in two weeks for reevaluation for surgery.  This November 22, 
2004 record is the most recent record in the file.  The Board 
finds that later records of treatment from Dr. King and Dr. 
Morales would be helpful in evaluating the veteran's claim.

Given that the veteran has received treatment for his right 
shoulder since the last VA examination, the Board also finds 
that an additional VA examination is necessary to determine 
the current nature and severity of the veteran's right 
shoulder disability.

Accordingly, this case is REMANDED for the following actions:

1.  Ask the veteran to identify all VA 
and non-VA medical providers who have 
examined or treated him for right 
shoulder problems since February 2001 
that VA does not already have.  In this 
regard, the RO should ascertain whether 
the veteran underwent VA examination 
for his right shoulder in 2003, and if 
a positive response is received, the 
report of examination should be 
obtained.  A request should also 
specifically be made for records from 
Charles R. King, M.D., and Ralph W. 
Morales, M.D., dated after November 22, 
2004.  Then, obtain copies of the 
related medical records which are not 
already in the claims folder.

2.  Schedule the veteran for an 
examination of the right shoulder, to 
determine the current severity of his 
service-connected right shoulder 
disability.  The claims folder, along 
with any additional evidence obtained, 
should be made available to the 
examiner for review.  The examiner's 
report should set forth all current 
complaints, findings and diagnoses.  
The report should also include range-
of-motion findings and should discuss 
the presence of manifestations of pain 
as well as functional impairment.  

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
an increased rating for a right 
shoulder disability.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition, if in order.  
The Board intimates no opinion as to 
the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


